Citation Nr: 1410680	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  06-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence prior to September 15, 2008; and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), based solely on service-connected PTSD with alcohol dependence.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an initial 30 percent rating, effective June 8, 2004. 

In November 2008, the Board issued a decision, denying the Veteran's claim for a higher initial rating for PTSD. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In October 2009, the Court vacated the Board's decision and remanded the case to the Board for readjudication in compliance with an October 2009 Joint Motion for Vacatur and Remand. 

By July 2009 rating decision, the RO granted a 70 percent rating for PTSD and entitlement to a TDIU due to service-connected disabilities, each effective September 15, 2008. 

By a January 2011 rating decision, the RO concluded that it was appropriate to consider the Veteran's alcohol dependence as secondary to his service-connected PTSD since the effective date of the award of service connection for PTSD, effective June 8, 2004. 38 U.S.C.A. §§ 105 (West 2002); 38 C.F.R. § 3.301(a) (2013); VAOPGCPREC 2-98; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Board issued a February 2012 decision, again denying the Veteran's claim for a higher rating for PTSD. The Veteran appealed that decision to the Court, and in July 2013, the Court issued a Memorandum Decision, setting aside the Board's decision and remanding the matter for further adjudication. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

In the instant case, the record reflects that, in a July 2009 rating decision, the issue of entitlement to a TDIU was granted, based on multiple service-connected disabilities, effective September 15, 2008, until May 8, 2009, the date upon which the Veteran was assigned a 100 percent schedular evaluation. However, the issue of entitlement to an initial rating in excess of 30 percent for PTSD with alcohol dependence prior to September 15, 2008; and a rating in excess of 70 percent thereafter, is currently on appeal and thus the Board must consider if the issue of entitlement to a TDIU predicated on such is raised by the record. The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008). 

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability although perhaps not ratable at the schedular 100 percent level, when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2002). As such, the question of TDIU, predicated on service-connected PTSD with alcohol dependence alone, is raised by the record and the Board has captioned the issues on the title page herein to reflect such.

The issue of entitlement to SMC under 38 U.S.C.A. § 1114(s) is raised by the grant herein of a TDIU, effective September 15, 2008, predicated on the Veteran's  service-connected PTSD with alcohol dependence alone. There is no indication that the RO as the Agency of Original Jurisdiction (AOJ) has initially adjudicated this claim. Since the Board does not have jurisdiction over the raised claim, it is referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

FINDINGS OF FACT

1.  Prior to September 15, 2008, the Veteran's PTSD with alcohol dependence was manifested by no more than mild occupational and social impairment.

2.  Since September 15, 2008, the Veteran's PTSD with alcohol dependence has been manifested by no more than moderate to severe occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; at no time does the competent evidence of record show that the symptoms due to the Veteran's PTSD with alcohol dependence were productive of total social and total occupational impairment.

3.  As of September 15, 2008, the Veteran meets the schedular criteria for a TDIU; and his service-connected PTSD with alcohol dependence alone prevents him from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD with alcohol dependence were not met prior to September 15, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a rating in excess of 70 percent for PTSD with alcohol dependence have not been met since September 15, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a TDIU, predicated on PTSD and alcohol dependence alone, have been met as of September 15, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340(a)(1), 3.341(a), 4.1, 4.15, 4.16(a), 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A.       § 5103(a) (West 2002 7 Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In this case, the duty to notify was satisfied as to the claim for a higher rating for PTSD by way of a letter sent to the Veteran in July 2004, prior to the initial RO decision, that addressed the notice elements. Since the claim for a higher rating for PTSD is a downstream issue from that of the initial grant of service connection, another notice is not required. VAOPGCPREC 8-2003. The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Also, in a letter dated in March 2006, the Veteran was advised of how disability ratings and effective dates are assigned. Dingess/Hartman, 19 Vet. App. at 473, 484. His claim for a higher rating for PTSD was then readjudicated by the January 2011 Supplemental SOC. The timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

The Board notes that at the time the Veteran filed his September 2008 informal claim of entitlement to a TDIU, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2008, prior to the initial RO decision, that addressed the notice elements as well as how disability ratings and effective dates are assigned.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims. The RO has obtained all identified and available treatment records for the Veteran, and he underwent VA examinations in August 2004, May 2009, March 2010, and October 2010, to assess the severity of his PTSD, including its impact on his employability. The Board finds that these VA examinations are adequate, and included a review of the claims folder, an interview of the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record. See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). It appears that all obtainable evidence identified by the Veteran has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background

On VA examination in August 2004, the Veteran reported he had one adult son. He had been married twice, but was not married at the time of examination, and lived in his own home, but had a girlfriend who spent much of her time with him. He worked with a police department from 1970 until his retirement in 1997. He reported that since he retired, he had done some private investigator work, and then began working full-time for a company in loss prevention, which involved travel from store to store in the Midwest. He reported that while a police officer, he could have had been charged with driving under the influence, if it were not for the courtesy given him by fellow police officers; and that "they" tried to fire him a couple of time for trouble with drinking on the job, but he somehow made it through. He currently drank eight to twelve beers a night, along with other alcohol, and mostly in bars, where he could socialize, but when he returned home, he did not want anyone around him. He played golf when he had the time. He had neither sought nor received any mental health treatment. 

On mental status examination In August 2004, the Veteran was found to be exceptionally well groomed, and well oriented, with no apparent cognitive impairment. His affect was restricted, his mood appeared mildly depressed, and his speech was of normal rate, rhythm, and volume. Verbalizations were coherent, relevant, and goal-directed, and there was no evidence of panic attacks. There was no evidence of hallucinations, delusions, obsessive, or ritualistic behavior, and he denied suicidal and homicidal ideation. There was no inappropriate behavior, and impulse control was good. The Veteran reported having sleep disturbance and frequent nightmares, and the examiner found that the Veteran evidenced restricted affect and detachment from others. He reported irritability and hypervigilance. It was also noted that the Veteran evidenced symptoms of alcohol dependence, and the examiner stated that the Veteran's alcohol dependence and PTSD symptoms caused only mild disruption of his vocational functioning, as he performed successfully in his civilian police officer role and continued to perform successfully in a full-time career. He was unable to maintain marital relationships and tended to remain socially isolated, except when intoxicated. He was diagnosed with PTSD and alcohol dependence and was assigned a GAF score of 67. The examiner stated that the GAF of 67 was associated with PTSD alone, and that the Veteran's alcohol dependence did not appear to be affecting his vocational functioning at that time, although it may have had significant negative effects on his primary relationship. 

VA treatment records dated from 2004 through 2007 do not reflect any current psychiatric treatment, although the Veteran carried a diagnosis of depression. An August 2005 VA treatment report reflects a diagnosis of alcohol dependence, and the Veteran reported sleep problems and that he had started drinking heavily six months prior. The VA physician talked to the Veteran about seeing a psychiatrist or psychologist regarding the alcohol abuse, and explained he could administer a medication for insomnia. The Veteran did not seem interested seeing a psychiatrist for his alcohol abuse problem, and would think about the sleep medication. 

Received from the Veteran on September 15, 2008, was an informal claim for a TDIU. Therein, he stated that he was unable to maintain employment based on his many service-connected disabilities. Received in February 2009 was a completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, which showed that the Veteran worked 23 hours a week, at a car dealership, as a courtesy van drive, from April 2007 through September 2008, at which time he quit. 

On VA examination in May 2009, it was noted that the Veteran had no psychiatric hospitalization since the last examination, and he was not currently receiving any treatment for PTSD. He reported daily psychiatric symptoms that were chronic and moderate to severe, with no periods of remissions. With regard to employment, the Veteran reported he was driving a courtesy van for a company, but his legs were in such poor shape due to the diabetes and along with complaints of dizzy spells, he gave up driving for fear of having an accident and hurting someone. He reported he last worked at the end of 2008, and reported that a number of times he would drop off passengers and pull the van off the road to try to calm down due to his PTSD symptoms and feeling so anxious. He reported getting angry with co-workers, but complained that his concentration was so poor that he would not be able to return to driving or any job that required sustained concentration. He also reported being divorced twice, and contended that his PTSD led to alcohol abuse and the ultimate loss of both marriages. He had one friend only, with whom he attended church, and he had no other social activities and had given up on leisure activities due to complications from his diabetes. With regard to activities and leisure pursuits, the Veteran reported he only read and watched television. It was noted that he no problematic substance or alcohol abuse. He reported that he had become violent with his last girlfriend as he was irritable with her. It was noted that the Veteran had not been working since 2008, due to diabetes and PTSD. He had good family functioning with his son and grandchildren, and his social skills were poor and very restricted due to PTSD, hypervigilance, and panic. 

On mental status examination in May 2009, it was noted that he had no impairment of his thought process or communication and no delusions or hallucinations. He had fair eye contact and interaction, and some suicidal thoughts were present. His ability to maintain minimal personal hygiene and other activities of daily living was adequate, and he was fully oriented. He complained of significant short-term memory deficits. He had no obsessive or ritualistic behavior which interfered with routine activities, and his rate and flow of speech was normal. He reported having full blown panic attacks a few times week, and when this happened at work he would have to stop driving the company vehicle and pull off to the side of the road until he could recover. He reported that since he stopped working, the panic attacks were increasing in frequency. He had no impaired impulse control. His sleep was noted to be poor and intermittent. A depressive disorder, mood disorder, and panic disorder were noted to be present. A history of alcohol dependence was noted, but did not current appear to be a factor. 

Further, on the VA examination in May 2009, with regard to specific PTSD symptoms being present, it was noted that the Veteran had persistent re-experiencing of the trauma, persistent avoidant behaviors and general emotional numbing, and persistent symptoms of hyperarousal. Based on psychometric data, the Veteran's PTSD symptoms were reported to be mostly severe. The diagnoses included PTSD; panic disorder without agoraphobia; and major depressive disorder, recurrent, severe. A GAF score of 50 was assigned, based on suicidal ideation and serious impairment in social and occupational functioning. It was noted that his highest GAF score for the past year was 50. The examiner opined that the Veteran's PTSD, more likely than not, was in the severe range and, as likely as not, would prevent the Veteran from returning to any type of sustained gainful employment. In describing changes in the Veteran's functioning since the last examination, the examiner noted that the Veteran's social functioning was poor and very restricted due to PTSD and hypervigilance and panic attacks. The examiner opined that the Veteran's PTSD had resulted in severe social isolation and anxiety in social situations and resulted in an inability to return to work due to the panic attacks. The examiner opined that the Veteran had a poor prognosis for improvement of his psychiatric condition and functional impairments. Finally, the examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood. The examiner also opined that the Veteran's PTSD symptoms required continuous medication, though the Veteran was not currently receiving any psychiatric treatment. 

On VA examination in March 2010, the Veteran complained of avoidance of discussions or reminders of military service, limited sleep, and often consumed excessive alcohol to sleep. He reported having recurrent dreams/nightmares about his service in Vietnam, and reported that he had fewer friends than prior to military service. He reported that he was more likely to become angry, and reported having distress at reminders of his military service. He reported that he was often numb, and had entertained thoughts of death within the past few years, but denied active planning or intent for suicide. He claimed he had little satisfaction or joy, and acknowledged hypervigilance and an exaggerated startle reaction. He reported having pervasive anxiety, and that his sleep was interrupted by bad dreams. He reported daily intrusive memories, thoughts, or images of military trauma, and had daily attempts to avoid thinking or talking about military trauma. He had difficulty concentrating, which interfered with his ability to function at work, and reported detachment from others, the inability to trust others, and a restricted range of affect. 

He reported he had been a law enforcement officer for 28 years, retiring in 1997, and acknowledged frequent disciplinary actions and that he was suspended twice for alcohol abuse. He reported he began consumption of alcohol while in high school, and reported that the use became heavy in response to his buddy being killed in Vietnam. He reported that he now typically consumed alcohol two or three times per week, up to ten beers, and then adding wine and vodka, and was often preoccupied with drinking. He reported having an extremely high tolerance for alcohol, and indicated that alcohol consumption contributed to the demise of both of his marriages and also contributed to negative repercussions at work, with two suspensions. As to his psychosocial adjustment, the Veteran reported his time was primarily spent reading, and he got up in the morning and went with a "bunch of coppers" to have breakfast. He reported he mowed the lawn, did a little drinking now and then, and watched television until two or three in the morning. He had no specific sleep pattern, and reported poor sleep onset, and poor sleep maintenance, and that he typically used alcohol as a sleep aid. He often napped during the afternoon, and reported his appetite was limited and he did not eat when he consumed alcohol. He reported having limited energy, few social interactions, and infrequently attended church. He was a member of The American Legion and Disabled American Veterans, but seldom attended meetings. He reported that he was independent and required no assistance in personal care or community living skills. 

On mental status examination in March 2010, the Veteran's personal hygiene was found to be unremarkable, and his facial expressions were varied. Although he was initially irritated, he was easily engaged, and appeared to be cooperative. Intermittently, his face reddened and tears formed in his eyes. His speech was soft in volume, his tone was limited in range, and his speech content was goal related. He was oriented, his attention and concentration were adequate, and his immediate recall, working memory, long term memory, and short term memory all appeared to be adequate and unimpaired. His abstracting skills were unimpaired and his judgment was adequate. His affect was minimally variable, and his mood appeared to be anxious. He acknowledged passive thoughts of death, but denied suicidal ideation or plans. He denied recent or remote homicidal ideation. He reported dissatisfaction with life, and acknowledged frequent rumination, restlessness, limited energy, poor concentration, and preference for social isolation. He acknowledged thoughts of worthlessness, helplessness, and hopelessness, and frequent dysphoria. He reported frequent rumination and anxiety, as well as intrusive thoughts. He denied the presence of thought insertion, broadcasting, or theft, and no delusions were detected. He denied the present of any perceptual disturbances. With regard to specific PTSD symptoms, he reported having intrusive thoughts, images, or perceptions, and reported recurrent distressing dreams of trauma. He actively avoided thoughts or discussions of events while serving in Vietnam, reported diminished interest in activities, and experienced detachment from others. He also reported having daily irritability and arguments with his spouse, that he was distracted and had difficulty with concentration, and that he experienced hypervigilance and an exaggerated startle reaction. 

In March 2010, the examiner noted that the Veteran's history suggested interference with social and marital functioning, and he reported excessive anger toward others. The diagnoses included PTSD, chronic; major depressive disorder, recurrent, severe; and alcohol dependence. A current GAF score of 55 was assigned, and it was noted that his highest GAF in the past year was 60. He reported a history of difficulty in social and work functioning and a history of marital conflict. The examiner noted that the Veteran's PTSD caused interference with social functioning, and that the effect on his vocational functioning was less well defined due to his status as a retiree. The examiner opined that alcohol abuse was, as likely as not, a chemical means of avoidance of thoughts or feelings associated with trauma, and that alcohol dependence was secondary to PTSD.

On VA examination in October 2010, the Veteran reported he was divorced twice and that his drinking contributed to failed marriages. He had five siblings and had good relationships with them. He had one son and two grandchildren with whom he had frequent contact. It was noted that he had positive relationships with family. The examiner noted that there was some impairment in social relationships due to PTSD and alcohol dependence. Under the heading 'activities and leisure pursuits', reading, television, and music were listed. He had no history of suicide attempts or violence. The examiner summarized that the Veteran had considerable impairment in social functioning secondary to symptoms associated with PTSD and alcohol dependence. He reportedly drank vodka and beer daily in order to sleep. 

On mental status examination in October 2010, he was oriented, and he was clean, neatly groomed, and appropriately dressed. His speech was clear and unremarkable; his attitude toward the examiner was cooperative, friendly, and relaxed; his affect was normal; his mood was happy, and his attention was intact. His thought process and content were unremarkable, and he had no delusions or hallucinations. The assessment of the Veteran's judgment was that he understood the outcome of his behavior, and as for his insight, it was noted that he understood he had a problem. He had sleep impairment, including reportedly getting only three to four hours of sleep each night since 1968. He had no inappropriate behavior or obsessive or ritualistic behaviors, and denied homicidal and suicidal thoughts. He had good impulse control. There were no problems with activities of daily living. His memory was normal, but he complained of occasional forgetfulness. 

With regard to PTSD-specific symptoms, the October 2010 VA examiner noted that the Veteran experienced persistent re-experiencing of the traumatic event through recurrent and intrusive distressing recollections; persistent avoidance of stimuli associated with the trauma, which included markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others. He also experienced persistent symptoms of increased arousal including difficulty with asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response. His PTSD symptoms were characterized as chronic, frequent, and of moderate severity. There was no remission of PTSD symptoms, but his symptoms lessened reportedly when he drank alcohol, and he was more sociable when intoxicated. With regard to changes the Veteran attributed to stress exposure, the examiner noted that the Veteran drank more to relax, sometimes became loud, and avoided going out. With regard to employment history, it was noted that he was not employed currently, but had been a police officer and retired in 1999 after thirty years of service. The cause for retirement was listed as "eligible by age or duration of work, medical (physical problem)." 

In October 2010, the diagnosis was PTSD, alcohol dependence, continuous, and a GAF score of 55 was assigned. It was noted that there had been no change in his GAF score since his last examination. In the summary section, the Veteran reported he lost some time from work, about a week a year, because of his drinking, and claimed he drank daily in part to cope with symptoms associated with PTSD. It was noted that his substance abuse had an onset after his PTSD, and the prognosis for improvement of his psychiatric condition and impairments in functional status was listed as guarded. The examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms, and that PTSD symptoms did not result in deficiencies in the following areas: judgment, thinking, family relations, work, mood, school. The examiner indicated that there was no reduced reliability or productivity due to PTSD symptoms, but that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that he was generally satisfactorily functioning. Finally, the examiner opined that it was as likely as not that the Veteran's current alcohol dependence was related to his PTSD and that his alcohol consumption was a means of coping with his PTSD symptoms. 

III. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R.       § 4.130, ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating criteria. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. 

Under Diagnostic Code 9411, for rating the severity of PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R.           § 4.130, DC 9411. A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). 

Such is warranted if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R.        § 4.16(b) (2013).

Individual unemployability must be determined without regard to any non-service connected disabilities or the claimant's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose, 4 Vet. App. 361, at 363. Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id; see also 38 C.F.R. §§ 4.1, 4.15 (2013).

The Veteran, as a lay person, is competent to provide such evidence of how this disability affects his everyday life. See Layno v. Brown, 6 Vet. App. 465, 469-470   (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).

When there is equipoise, an approximate balance of positive and negative evidence, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Analysis

1. Rating in Excess of 30 Percent for PTSD with Alcohol Dependence Prior to September 15, 2008

The Veteran contends he should be entitled to a rating in excess of 30 percent for PTSD with alcohol dependence prior to September 15, 2008. In order for a higher rating of 50 percent to be assigned, the evidence of record would have to show symptoms of such a magnitude to produce occupational and social impairment, with reduced reliability and productivity, due to symptoms such as those outlined in the criteria for 50 percent under DC 9411, as well as due to other symptoms attributed to his PTSD with alcohol dependence. Mauerhan, supra.

The Board has considered the available pertinent evidence of record and concludes that the next higher rating of 50 percent is not warranted for that period, under the applicable criteria and Fenderson, supra. The competent and pertinent evidence of record consists of a few VA treatment records, a VA examination report dated in August 2004, comments recorded during the May 2009 and March 2010 VA examinations, and the Veteran's statements. The record reflects that he reported having sleep difficulties, frequent nightmares, irritability, hypervigilance, and problems with socializing, due to this PTSD with alcohol dependence. 

With regard to whether a higher rating of 50 percent is warranted during the time period prior to September 14, 2008, the Board notes that the Veteran's disability picture more nearly approximated the criteria for a 30 percent rating than for a 50 percent rating. 38 C.F.R. § 4.7. With regard to the specific criteria for a 50 percent rating, the Board notes that there has been no report noted, or finding made, that the Veteran has a flattened affect. Although on VA examination in August 2004, the examiner noted that the Veteran evidenced a restricted affect and detachment from others, and his mood was noted to be mildly depressed, he was also found to be well oriented, and his speech was noted to be of normal rate, rhythm, and volume. There was no evidence of panic attacks, no apparent cognitive impairment, no inappropriate behavior, and his verbalizations were coherent, relevant, and goal-directed. There was also no evidence of hallucinations, delusions, or obsessive or ritualistic behavior, he denied suicidal and homicidal ideation, and his impulse control was good. 

It was noted that the Veteran had a girlfriend who spent much of her time with him, that he had retired from the police department in 1997, after twenty-five plus years, and that he drank mostly in bars to socialize, but when he came home he wanted to be alone. He also played golf when he had time. The examiner further noted that the Veteran evidenced symptoms of alcohol dependence, and that his alcohol dependence and PTSD symptoms appeared to cause only mild disruption of vocational functioning, as he performed successfully in his civilian police officer role and continued to perform successfully in a full-time career. The examiner did acknowledge that the Veteran was unable to maintain marital relationships and tended to remain socially isolated, except when intoxicated, but it was also noted that he had a girlfriend. VA treatment records for the period prior to September 15, 2008, are few, and do not show any specific treatment for the Veteran's PTSD. 

The Board has considered the Veteran's assertion, in his April 2006 Substantive Appeal, that the August 2004 VA examiner did not question him as to his panic attacks. Such was discussed in the July 2013 Memorandum Decision of the Court, with comment as to the Veteran's report on VA examination in May 2009 that he experienced panic attacks while working. Review of the August 2004 VA examination report, as discussed above, demonstrates that the examiner specifically noted no evidence of panic attacks. The examination report is complete, it is clear that the Veteran had the opportunity to report his symptoms, as the examiner recorded considerable quotations and complaints reported by the Veteran. As discussed above, during the examination, the Veteran reported his difficulties with employment, drinking, sleeping, relationships, anger, and recurrent memories of his in-service stressors. When describing his employment difficulties, he specifically discussed that he had trouble with drinking on the job and was almost fired a few times, without comment as to panic attacks on the job. 

While a number of the symptoms recorded during the August 2004 mental status examination required only observation or testing by the examiner, such as eye contact, mood, affect, orientation, speech, and thought processes; a number of the symptoms recorded required patient input, such as suicidal or homicidal ideation, nightmares, obsessive or ritualistic behavior, and panic attacks. There is no indication that the examiner did not properly query the Veteran as to his panic attacks. The Board cannot conceive of a scenario wherein the examiner simply forgot to elicit from the Veteran information as to panic attacks and altered the examination report to reflect his conclusion that there was no evidence of such. It is significant that the Veteran's assertion that the August 2004 VA examiner did not ask him about panic attacks was made almost two years later, on his April 2006 Substantive Appeal; and his assertion that he had full-blown panic attacks a few times a week while he was working, was made almost five years later, on VA examination in May 2009.  

In this regard, as to panic attacks occurring a few times a week while the Veteran was working, or during the time period on appeal prior to September 15, 2008, the Board finds that the August 2004 VA examiner's conclusion that there was no evidence of panic attacks more probative that the Veteran's later statements. As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). The Board bases its conclusion on the facial plausibility regarding the Veteran's assertion that the August 2004 VA examiner did not ask him about panic attacks when such is specifically noted in the examiner's report, as well as the inconsistency in his description of trouble with employment on VA examinations in August 2004 and May 2009. 

The Board has also considered the portion of the July 2013 Memorandum Decision of the Court that discussed the Veteran's assertion that he is entitled to a higher rating based on the comment of the VA examiner, in August 2004, that his symptoms may have had a significant negative effect on his primary relationship. He also asserted that while the VA examiner, in August 2004, concluded that the Veteran's symptoms caused only a mild disruption of vocational functioning, the Veteran reported negative repercussions at work due to his PTSD with alcohol dependence during his March 2010 VA examination. 

Indeed, as discussed above, the Veteran, during his August 2004 VA examination, reported that he was not married at the time of the examination, had been married twice before, and had a girlfriend who spent much of her time with him. The Board does not dispute that the Veteran's symptoms of PTSD with alcohol dependence cause social impairment and may have had significant negative effects on his primary relationship. However, such is contemplated by the social impairment considered in the rating criteria warranting a 30 percent rating. The very fact that the Veteran's girlfriend spent much of her time with him indicates that he was not socially impaired such that he had difficulty in establishing and maintaining effective social relationships contemplated by the rating criteria warranting a 50 percent rating. In essence, it remains that for the period prior to September 15, 2008, while socially isolated and detached and unable to maintain prior marriages, the Veteran had a girlfriend who spent much of her time with him. 

Also, as discussed above, the Veteran reported during his August 2004 VA examination that "they" tried to fire him a couple of time for trouble with drinking on the job, but he somehow made it through, and the examiner opined that the Veteran's symptoms caused only a mild disruption of vocational functioning. The examiner noted that such a conclusion was based on the Veteran's long tenure as a police officer and successful full-time career after retirement from the police force. The Veteran's report during the March 2010 VA examination, that his symptoms caused negative repercussions at work or that he had difficulty concentrating which interfered with his ability to work does not change the facts relied upon by the VA examiner in August 2004. The Board does not dispute that the Veteran's symptoms caused negative repercussions as work, possibly the threatened or attempted firings he reported, suspensions, time lost, of concentration problems. However, such is contemplated by the occupational impairment with occasional decrease in work efficiency considered in the rating criteria warranting a 30 percent rating. The very fact that the Veteran maintained long-time careers indicates that he was not occupationally impaired such that he had occupational impairment with reduced reliability and productivity or difficulty in establishing and maintaining effective work relationships contemplated by the rating criteria warranting a 50 percent rating. In essence, it remains that for the period prior to September 15, 2008, while having difficulty on the job, the Veteran maintained long-time careers. 

Thus, while the Veteran has essentially asserted that his PTSD symptoms, for the time period in question, are worse than provided for in the 30 percent rating, the Board notes that the evidence of record simply does not show that his disability picture due to his service-connected PTSD with alcohol dependence approximates the criteria for a 50 percent rating. 38 C.F.R. § 4.7. In this regard, the Board has considered the medical evidence of record, as well as the Veteran's competent lay assertions as to his symptoms prior to September 15, 2008, and discussed the probative value of such when such differed. Layno, 6 Vet. App. 465, at 469-470.

With regard to the Veteran's symptoms that have not been specifically listed in Diagnostic Code 9411, as noted above, the symptoms listed in the criteria for a 50 percent rating in 38 C.F.R. § 4.130 that follow the phrase "such symptoms as", are not intended to constitute an exhaustive list, but rather to serve as "examples" of the type and degree of the symptoms, or their effects, which would support the assignment of a particular rating. Mauerhan, supra. The Board is thus aware that the symptoms listed under the 50 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent rating. Id. Thus, even with consideration of Mauerhan, and the competent evidence of record, to include such symptoms as sleep problems, nightmares, irritability, and hypervigilance, the Board concludes that symptoms of such a magnitude to approximate the criteria outlined in DC 9411, for a 50 percent ratting, have not been shown. In that regard, the Board also notes that the VA records and report of VA examination do not show most of the typical symptoms listed in the criteria for a 50 percent rating, nor are similar symptoms shown. Id.

Further, a review of the evidence of record for that time period shows that the Veteran's GAF score was assessed to be 67. A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996). GAF scores ranging between 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships. Thus, it appears that from the GAF score of record during this period, the Veteran's symptoms due to PTSD have ranged from mild to at most moderate. The GAF score is, however, only one factor to be considered in ascertaining the degree of impairment caused by psychiatric illness. The Board notes that while the examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned as the rating depends on evaluation of all the evidence. 38 C.F.R. § 4.126; VAOPGCPREC 10-95. The Board finds that considering the GAF score of 67 does not tend to support the assignment of a 50 percent rating for the time period in question. 

The Board also finds that the rating criteria contemplate the Veteran's symptoms of PTSD with alcohol dependence prior to September 15, 2008. There is no doubt that the Veteran experiences social and occupational impairment, with detachment, isolation, depression, affect abnormalities, sleep disturbance, irritability, and hypervigilance, symptoms of the type and degree contemplated by the rating criteria and considered by the Board in its decision. The rating criteria are therefore adequate to evaluate his disability prior to September 15, 2008, and referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321(b)(1); Thun, 572 F.3d 1366.

In summary, the preponderance of the evidence reflects that prior to September 15, 2008, the Veteran's PTSD with alcohol dependence symptoms did not, at any time, approximate the criteria for a 50 percent rating; thus his service-connected PTSD with alcohol dependence was no more than 30 percent disabling, prior to September 15, 2008. Fenderson, supra. Consequently, the claim for a rating in excess of 30 percent for PTSD with alcohol dependence prior to September 15, 2008, must be denied. 38 U.S.C.A. § 5107(b); Gilbert. 


2. Rating in Excess of 70 Percent for PTSD with Alcohol Dependence Since September 15, 2008

The Veteran essentially contends that since September 15, 2008, he should be entitled to a higher rating for his service-connected PTSD with alcohol dependence which has been evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411. The Board has considered the medical evidence of record, as well as the Veteran's competent lay assertions as to his symptoms prior to September 15, 2008, and discussed the probative value assigned when such differed. Layno, 6 Vet. App. 465, at 469-470.

The evidence of record reflects that although it has been medically recommended, the Veteran has not received any ongoing counseling and medication for his PTSD with alcohol dependence, which has been characterized as chronic and moderate to severe. The evidence of record for this time period also shows that he underwent three VA examinations, in May 2009 and March and October 2010, which suggest that his symptoms have increased in severity. Additionally, the Veteran has reported many symptoms related to his PTSD with alcohol dependence to include, but not limited to, panic attacks, short-term memory problems, depression, anxiety, ongoing sleep problems, intrusive thoughts, avoidance behaviors, difficulty concentrating, detachment from others, restricted range of affect, frequent rumination, limited energy, thoughts of death, but no active plan or intent, hypervigilance, exaggerated startle reflex, and increased alcohol consumption. 

A review of the competent evidence of record shows that the Veteran's PTSD with alcohol dependence does not approximate findings supportive of a 100 percent rating. 38 C.F.R. § 4.7. Specifically as to the rating criteria in question, on the three VA examination reports there was no showing of gross impairment in the Veteran's thought processes or communication. While on VA records it was noted that the Veteran had problems with concentration, no thought disorder or speech problems were noted. And on the VA examinations in May 2009 and March and October 2010, he was always found to be alert and oriented, and there were no problems with his insight, judgment, and abstraction ability. He had no delusions or hallucinations, and the evidence of record does not show that was in persistent danger of hurting himself or others. While he reported having suicidal thoughts, he denied plan or intent, and he reported no homicidal thoughts. 

With regard to the Veteran's ability to perform activities of daily living, including maintenance or personal hygiene, the Board notes that on VA examinations in May 2009 and March and October 2010, there have been no problems noted with his dress, grooming, or hygiene. Moreover, he lived alone and there was no indication that he has had problems with taking care of himself. While he has not received ongoing treatment for his PTSD, he has received medical care for other problems. The competent evidence of record has not shown the Veteran to be disoriented to time and place. On the contrary, he has repeatedly been found to be alert and oriented. While he has described problems with memory, VA evaluations have not noted any memory problems. As the VA examiners, in mental status examinations, specifically conduct tests for memory function, and record pertinent findings, the VA examiner's conclusions that memory function was intact are more probative than the Veteran's lay assertion that he experiences the sensation of forgetfulness or memory loss. 

The Board has also considered the portion of the July 2013 Memorandum Decision of the Court that discussed the Veteran's assertion that his PTSD with alcohol dependence alone was sufficiently severe to cause total occupational impairment, and thus he is entitled to a 100 percent rating since September 15, 2008. With regard to the criteria for a 100 percent rating for PTSD with alcohol dependence, however, the Board finds that the competent evidence of record does not show that the Veteran has total occupational and social impairment due to his PTSD with alcohol dependence symptoms alone, as is required for a 100 percent rating under DC 9411. 38 C.F.R. § 4.130, DC 9411. To be clear, the rating criteria require both social and occupational impairment for a 100 percent rating. Id. 

Related to total occupational impairment, the Board notes, as discussed above, that the VA examiner, in May 2009, opined that the Veteran's symptoms resulted in an inability to work due to panic attacks. The VA examiner, in March 2010, opined that the effect of his vocational functioning was less well defined due to his status as a retiree, and in October 2010, the VA examiner opined that the Veteran's symptoms did not result in total occupational. The Board finds no basis upon which to lessen the probative value of any VA opinion, and notes that the VA examiner in March 2010 did not specifically comment upon the Veteran's employability. Considering the resulting May 2009 positive VA opinion and October 2010 negative VA opinion, there is equipoise and the benefit of the doubt is given to the Veteran. Thus, as will be discussed below, as to whether a TDIU is warranted, predicated on PTSD with alcohol dependence alone, the Board finds there is thus sufficient evidence of total occupational impairment since September 15, 2008, the date the Veteran asserted entitlement to a TDIU.

However, for a rating of 100 percent for PTSD with alcohol dependence, and not a TDIU, the Board must also consider if there is evidence, since September 15, 2008, of total social impairment. The Board finds that the Veteran has clearly had difficulty in this area; however, since September 15, 2008, the evidence of record shows he has positive relationships with his son, grandchildren, and other family members, that he has at least one friend whom he went to church with, that he regularly has breakfast with fellow police officers, and that he is a member of two veterans service organizations. Moreover, while the VA examiners acknowledged the Veteran's social problems, there was no conclusion that the Veteran had total social impairment due to his PTSD with alcohol dependence.

Thus, the evidence as a whole demonstrates that the Veteran's PTSD with alcohol dependence does not approximate the criteria for a 100 percent rating, and he is not totally impaired in social and occupational functioning from PTSD with alcohol dependence. Rather, his symptoms more nearly approximate the criteria for a 70 percent rating as he has been found to have some deficiencies in work, family relations, judgment, thinking, mood, as well as depression, difficulty in adapting to stressful circumstances, and problems with establishing and maintaining relationships. Thus, the record reflects that the Veteran's disability picture from his PTSD with alcohol dependence more nearly approximates the criteria for the 70 percent rating, rather than 100 percent. 38 C.F.R. § 4.7. 

While the Veteran experiences a myriad of other symptoms due to his PTSD with alcohol dependence, which are not specifically listed in the criteria for a 100 percent rating, the Board notes that the most severe of these symptoms appear to be sleep difficulties, isolating behavior, depression, hypervigilance, and anxiety; however, even considering the magnitude of these symptoms as being moderate to severe, the Board does not find these symptoms to be of such severity to produce total social and occupational impairment. Mauerhan, supra. Thus, the Board concludes that the preponderance of the evidence of record militates against finding that the Veteran's disability picture due to his PTSD with alcohol dependence approximates the criteria for a 100 percent schedular rating. 38 C.F.R. § 4.7. 

With regard to GAF scores, on VA examination in May 2009, a GAF score of 50 was assigned, and on the VA examinations in March and October 2010, GAF scores of 55 were assigned. As noted above, a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. Further, the GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness. 

In this case, the Board finds that the rating criteria contemplate the Veteran's symptoms of PTSD with alcohol dependence since September 15, 2008. There is no doubt that the Veteran experiences social and occupational impairment, with sleep disturbance, anger, anxiety, panic attacks, lack of concentration, isolation and detachment, hypervigilance, some suicidal thoughts, memory complaints, depression, mood difficulties, exaggerated startle response, recurrent thoughts of his in-service stressor, inability to trust others, affect difficulties, restlessness, limited energy, and diminished interests, symptoms of the type and degree contemplated by the rating criteria and considered by the Board in its decision. The rating criteria are therefore adequate to evaluate his disability since September 15, 2008, and referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321(b)(1); Thun, 572 F.3d 1366.

Thus, considering all evidence of record, the Board finds the Veteran's level of symptomatology due to PTSD with alcohol dependence since September 15, 2008, is consistent with a finding of moderate to severe occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating, the rating the Veteran is currently receiving. Fenderson, supra. The evidence or record does not show total occupational and social impairment; thus, the Board finds that the criteria for a 100 percent schedular rating have not been met and a rating in excess of 70 percent for PTSD with alcohol dependence since September 15, 2008, must be denied. 38 U.S.C.A. § 5107(b); Gilbert. 

3.  TDIU

As discussed above, the issue of entitlement to a TDIU is on appeal pursuant to Rice. Also, as noted above in the Introduction, in Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating, even where a 100 percent schedular evaluation has also been granted.

At the time of his September 15, 2008, claim of entitlement to a TDIU, the Veteran asserted the he was unemployable due to a number of his service-connected disabilities, including PTSD with alcohol dependence. In July 2009, as noted above, he was granted a TDIU by the RO, in contemplation of his service-connected disabilities, effective September 15, 2008. The May 2009 VA opinion, discussed above, that the Veteran's symptoms of PTSD with alcohol dependence resulted in an inability to work due to panic attacks, was of record at the time of the July 2009 rating decision. The Veteran's TDIU was discontinued as of May 8, 2009, at which time he was granted a 100 percent schedular evaluation. 

As discussed at length above, there is no evidence that the Veteran's PTSD with alcohol dependence alone rendered him unemployable prior to September 15, 2008. However, the Board finds that as of September 15, 2008, the Veteran met the requirements for a schedular TDIU, as he had one service-connected disability rated at 60 percent or higher, his PTSD with alcohol dependence, rated as 70 percent disabling. 38 C.F.R. § 4.16(a). Also, considering the May 2009 VA opinion that 
the Veteran's symptoms of PTSD with alcohol dependence resulted in an inability to work due to panic attacks; there is evidence that PTSD with alcohol dependence alone renders him unemployable such that a TDIU predicated on such service-connected disability alone is warranted. 


ORDER

A rating in excess of 30 percent for PTSD with alcohol dependence prior to September 15, 2008, is denied.

A rating in excess of 70 percent for PTSD with alcohol dependence since September 15, 2008, is denied.

Effective September 15, 2008, a TDIU, predicated on service-connected PTSD with alcohol dependence alone, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


